COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Peyton Ashley Simpson v. The State of Texas

Appellate case number:    01-12-00891-CR

Trial court case number: 28375

Trial court:              County Court of Chambers County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law related to one of appellant’s suppression motions in the
trial court. The district clerk has filed a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s
active docket.
         Appellant’s reply brief, if any, was previously due August 5, 2013. See TEX. R. APP. P.
38.6(c). However, this Court abated this case on July 31, 2013. Accordingly, Appellant’s reply
brief, if any, is ORDERED to be filed within 5 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: September 12, 2013